Citation Nr: 1205260	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-33 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for low back strain, prior to August 15, 2011.

2.  Entitlement to an initial evaluation in excess of 20 percent for low back strain, from August 15, 2011. 

3.  Entitlement to an effective date prior to August 15, 2011, for the grant of special monthly compensation based on being housebound. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to September 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine, which, inter alia, granted service connection for a low back strain and assigned a 10 percent disability evaluation effective October 11, 2005.  In September 2009, the Board remanded this matter for further development. The requested development has been completed, and the appeal has returned to the Board for appellate consideration.  While the claim was being developed, the RO increased the disability evaluation for low back strain to 20 percent disability effective August 15, 2011.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In the June 2006 rating decision, the RO also granted service connection for posttraumatic stress disorder (PTSD) and assigned 50 percent rating effective from October 11, 2005.  The Veteran perfected an appeal of that decision, which was also the subject of the September 2009 Board remand.  In May 2007 and March 2008 rating decisions, the RO granted temporary 100 percent ratings for PTSD effective, respectively, from February 16, 2007, to April 1, 2007, and from January 14, 2008, to March 1, 2008.  A subsequent May 2008 rating decision granted the Veteran's PTSD a 70 percent rating effective from March 1, 2008.  Most recently in an April 2011 decision, the RO increased the disability evaluation for PTSD to 100 percent effective October 11, 2005.  As this represents the maximum disability rating possible for the entire applicable period on appeal, this issue is no longer before the Board.  Cf. id.    

The issue of entitlement to an effective date prior to August 15, 2011, for the grant of special monthly compensation based on being housebound is addressed in the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  Prior to August 15, 2011, the Veteran's low back strain has been manifested by pain but not productive of any incapacitating episodes, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  Beginning August 15, 2011, the Veteran's low back strain has been manifested by pain but not productive of any incapacitating episodes, forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.

3.  Prior to August 15, 2011, the Veteran's neurological manifestations of the lower right extremity were not manifested by symptoms consistent with moderate paralysis of the external popliteal nerve.

4.  Beginning August 15, 2011, the Veteran's neurological manifestations of the lower right extremity have resulted in disability analogous to moderate paralysis of the external popliteal nerve.  

5.  The Veteran's neurological manifestations of the lower left extremity have not been manifested by symptoms consistent with moderate paralysis of the external popliteal nerve at any time during the course of the appeal. 



CONCLUSIONS OF LAW

1.  Prior to August 15, 2011, the criteria for a rating in excess of 10 percent for low back strain were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243, 4.124(a), Diagnostic Code 8621 (2011).

2.  Beginning August 15, 2011, the criteria for a rating in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).

3.  Prior to August 15, 2011, the criteria for a rating in excess of 10 percent for neurological manifestations of the lower right extremity were not met.  38 C.F.R. § 4.124a, Diagnostic Code 8621 (2011).

4.  Beginning August 15, 2011, the criteria for a 20 percent evaluation, but not higher, for neurological manifestations of the lower right extremity have been met.  38 C.F.R. § 4.124a, Diagnostic Code 8621 (2011).

5.  The criteria for a rating in excess of 10 percent for neurological manifestations of the lower left extremity have not been met.  38 C.F.R. § 4.124a, Diagnostic Code 8621 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter for further development in September 2009.  The Board specifically instructed the RO to obtain all outstanding VA treatment records, provide the Veteran with a VA examination to determine the current severity of his service-connected low back strain, provide the Veteran with an updated duties to notify and assist (VCAA) letter, and to readjudicate the claim.  Subsequently, all outstanding VA treatment records dated up to the present were associated with the claims folder, the Veteran was afforded examinations for his spine in December 2009 and August 2011, he was provided updated VCAA letters in January 2009 and November 2010, and the claim was readjudicated in a September 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in November 2005, January 2009, and November 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  A March 2006 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was later readjudicated in the September 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

Since this claim is the appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in various supplemental statements of the case issued in September 2011.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.   The Veteran was provided with multiple VA examinations throughout the appeal.  In the September 2009 remand, the Board specifically found that the January 2008 VA examination report was inadequate because the examiner failed to provide an adequate opinion as to the degree to which pain further limited lumbosacral spine motion.  Pursuant to the Board's remand instruction to provide an adequate examination, the RO afforded the Veteran examination for his spine in December 2009 and August 2011.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Veteran has not contended, nor is there evidence indicating, that there has been a material change in the severity of his disability since he was last examined in August 2011.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Legal Criteria

The Veteran essentially contends that his low back strain is more disabling than contemplated by the current 10 percent evaluation prior to August 15, 2011, and 20 percent thereafter.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2011).

Since the initial grant of service connection, the Veteran's low back disability has been assigned a 10 percent disability evaluation for the period prior to August 15, 2011, and a 20 percent evaluation thereafter.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that the RO has staged the ratings in accordance with Fenderson and the Board will determine whether additional staged rating are warranted. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2011).  The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2011).

The Board has evaluated the Veteran's spine disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242 (degenerative arthritis of the spine) (2011).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes: 

60 percent: Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40 percent: Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20 percent: Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

10 percent: Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V (2011).

Rating Prior to August 15, 2011

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 20 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  There is no evidence in the record of any incapacitating episodes.  In fact, the November 2005 VA examiner specifically stated that there had not been any incapacitating episodes.  Additionally, the December 2009 VA examiner indicated that because the Veteran's symptoms were constant there were no flare-ups.  Therefore, there is no evidence of any incapacitating episodes as contemplated by the rating criteria, and certainly none lasting at least two weeks.  See id.  

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Board notes that for a 20 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

An October 2005 VA treatment record shows that the Veteran denied any changes in gait, balance, or strength.  

The November 2005 VA examination report noted the following range of motion of the Veteran's lumbar spine:  flexion from 0 to 90 degrees, extension from 0 to 30 degrees, bilateral rotation from 0 to 30 degrees, and lateral bending from 0 to 30 degrees.  The examiner observed that the Veteran grimaced throughout range of motion testing and there was voiced pain beginning at mid range of motion to ending.  The Veteran denied muscle spasms or a throbbing sensation in the lower back at that time.  

A December 2006 VA treatment record shows that the Veteran's lumbar spine range of motion was restricted to about 50 percent of normal, with pain more so with extension and with rotation to the right more than to the left and with right lateral flexion.  Gait was noted to be within normal limits.  

On VA examination in January 2008, the Veteran demonstrated flexion from 0 to 80 degrees, extension from to 0 to 5 degrees, bilateral rotation from 0 to 15 degrees, and bilateral flexion from 0 to 15 degrees.  There was pain with all movement at end of flexion and ended at zero.  While there was no ankylosis, there was spasm and guarding with of motion.  The examiner also noted that the Veteran had an unstable gait and stance, and required a cane for support and ambulation. 

The December 2009 VA examination report reflects that range of motion of the lumbar spine was as follows:  flexion to 85 degrees on the first time and to 80 degrees on the second and third times with pain and stiffness starting around 60 degrees and with repeated flexion there was no further worsening of pain and persisted until the end of flexion; extension to 25 degrees without further worsening with repeated extension and pain starting at 15 degrees and continued to persist at that level with no further worsening with repetitive moment; left lateral flexion was to 25 degrees without further loss with repetitive movement and pain starting at 20 degrees without further worsening with repetitive movements; right lateral flexion was to 20 degrees with pain starting at 15 degrees and without further limitation with repetitive movements and no further worsening with repetitive movement; and bilateral lateral rotation was to 25 degrees without further worsening with repetitive movements, pain started on the right side at 20 degrees and persisted at the same level without further worsening, and there was no pain with left lateral motion.  As to gait, the examiner noted that the Veteran walked with a slight limp on the left side and used a cane.  He added that posture was normal, there was no tenderness over the lumbar spine or sacroiliac joint, redness, or muscle spasms.  Also, there was no gibbus, kyphosis, or scoliosis.  

Based on the evidence, the Board finds that a higher evaluation is not warranted for the Veteran's orthopedic manifestations.  Flexion has been limited at most to 80 degrees.  While the December 2006 VA treatment record noted that range of motion was limited by 50 percent, there was no indication that actual measurements were taken.  Furthermore, examination reports after December 2006 show that forward flexion was not so as limited as indicated by that record.  Furthermore, 
the combined range of motion of the thoracolumbar spine was greater than 120 degrees when actual measurements were taken, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the criteria for a higher 20 percent evaluation have not been met.   

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The November 2005 VA examination report noted that the Veteran indicated flare-ups occurring with no particular activity and during such an episode, the Veteran had decreased functional impairment and limited range of motion of the lower back due to pain which lasted approximately a half day to a full day.  Physical examination of the Veteran demonstrated no decrease in range of motion after repetitive use.  The November 2008 VA examiner noted that there was no loss of motion with repetitive movement due to fatigue, lack of endurance, weakness, or incoordination.  Despite observing an onset of pain at 60 degrees of flexion, the December 2009 VA examiner noted that on repetitive testing flexion was limited by only 5 additional degrees (from 85 degrees on the first time and to 80 degrees on the second and third times) with no further worsening of pain with repeated flexion, and no further worsening as to the other movements.  Although the Board notes that the Veteran experienced some loss of range of motion upon repetitive testing, the functional loss is not equivalent to limitation of flexion of the thoracolumbar spine between 30 degrees to 60 degrees, or the combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis to meet the criteria for a 20 percent evaluation.   See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Board finds that the 10 percent evaluation during this period adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his lumbar spine disability.

Turning to the neurological manifestations, the Board notes that in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).

The record demonstrates neurological abnormalities associated with the Veteran's service-connected low back strain.  However, the Veteran has been separately evaluated for peripheral neuropathy of the bilateral lower extremity due to service-connected diabetes mellitus.  The January 2008 VA examiner noted that the Veteran's neuropathy was twofold:  his symptoms of bilateral paresthesias and decreased sensation in both lower extremities were likely due to his diabetes mellitus and his symptoms of significant radiculopathy symptoms with exacerbated neuropathy in the right lower extremity.  In evaluating the Veteran's neurological manifestations, the Board is mindful that pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).  Nevertheless, as the record does not contain any attempt by the Veteran's health care providers to distinguish the symptoms attributable to the Veteran's service connected low back pain from those associated with this diabetes mellitus, for purposes of this discussion, the Board will assume that all of the Veteran's neurological impairment of the lower extremities is associated with his low back disability.  

The Veteran is assigned a 10 percent rating under Diagnostic Codes 8699-8621 for peripheral neuropathy of the bilateral lower extremity.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.2.  Diagnostic Code 8621 pertains to neurological impairment of the external popliteal (common peroneal).  The criteria provides for a 10 percent rating for mild incomplete paralysis, neuritis, or neuralgia of the external popliteal nerve; a 20 percent rating is provided for moderate incomplete paralysis, neuritis, or neuralgia; and a 30 percent rating for severe incomplete paralysis, neuritis, or neuralgia.  Id.  A 40 percent rating requires complete paralysis.  Id.   

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

Words such as "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011). 

The Board observes in passing that "mild" is defined as "not very severe."  See Webster's New World Dictionary, Second College Edition (1999), 694.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id.  at 704. "Severe" is generally defined as "extremely intense."  Id.  at 1012. 

An October 2005 VA treatment record noted the Veteran's reports of back pain, and numbness and tingling in both legs.  

The November 2005 VA examination report noted that deep tendon reflexes were +2 bilaterally, and  straight leg raise was from 0 to 90 degrees bilaterally with pain beginning at 45 degrees to 90 degrees.  The Veteran denied numbness, tingling, or pain with straight leg raise; and sensation to light touch, pin prick, and vibration was grossly intact.  

The December 2006 VA treatment record reflects that the Veteran had daily back pain which radiated into the right buttock and upper posterior thigh but not down the leg.  The Veteran reported numbness and tingling in the right foot into all the toes two to three times a week and that the leg had given out at times.  There were no sphincter or left leg complaints.  On evaluation, it was noted that pulses were normal in the feet, and there was no edema or cyanosis.  With regard to motor evaluation, there was no weakness, atrophy, clonus, or fasciculations.  Deep tendon reflexes were equal, 2+ in the knees, and 1-2+ in the ankles.  Plantar and cremasterics were normal, and sensory evaluation was normal except for patch7 inconsistent decrease to pin in various areas of the right leg.  On straight leg testing, the Veteran demonstrated 30 degrees to the right with back, but no leg, pain, with pain worse on all hip range of motion and sitting up to 90 degrees with back pain.  On the left side, straight leg raising sitting and lying to almost 90 degrees with some but less back pain than on the right side.  He was quite tender over the right sacroiliac joint, site of maximal back pain, and mildly over the right sciatic notch.  Gait on heel, tiptoe, tandem, stepping up on to a stool leading with either foot, and Romberg test were all within normal limits.    

On VA examination in January 2008, the Veteran was noted to have a normal motor evaluation but decreased sensory evaluation to both feet with history of diabetes.  Straight leg test was positive and pain was primarily in L4, L5 and radiated to the right buttock and down right leg.  There was sensory loss manifested by decreased monofilament and vibratory sensation to all the toes of the feet bilaterally.  Babinski sign was negative bilaterally and deep tendon reflexes were 2+ for knee and ankle jerk bilaterally.  

The December 2009 VA examination report shows that on straight leg raising there was no pain at 30 degrees and Lasegue's sign was negative.  There was no evidence of muscle atrophy, tremors, or fasciculations, and motor power grade was 5/5.  Additionally, sensory examination was normal to touch, monofilament, pinprick, and vibration sensation in both lower extremities, over the trunk, and the gluteal and sacral areas.  The examiner indicated that there was some radiation of pain into the back of both lower extremities, on the right side more than the left side, but neurological evaluation did not reveal any deficits.  

Based on the evidence, the Board does not find that the Veteran is entitled to an evaluation in excess of the current 10 percent disability ratings for his bilateral neurological symptoms.   Evidence of record does not demonstrate neurological impairment or sensory deficits indicative of moderate incomplete paralysis of the bilateral external popliteal nerve.  The evidence shows that the Veteran's low back pain radiates into his leg but no neurological deficits were noted on evaluation.  In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than mild incomplete paralysis of the external popliteal nerve contemplated by the current 10 percent evaluations assigned for each lower extremity.   

In sum, an evaluation in excess of 10 percent rating for low back strain is not warranted at any time during the applicable period prior to August 15, 2011. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Period Beginning August 15, 2011

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The August 2011 VA examination report noted that while the Veteran had daily flare-ups, they did not incapacitate him.  The examiner added that the Veteran had not had any incapacitating episodes of back pain in the last 12 months.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).   

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  The August 2011 VA examination report noted the following range of motion of the Veteran's lumbar spine:  flexion to 70 degrees with pain beginning at 35 degrees, extension to 15 degrees with pain beginning at 5 degrees, bilateral lateral flexion to 20 degrees with pain beginning at 10 degrees, and bilateral rotation to 25 degrees with pain beginning at 5 degrees on the right side.  Thus, since flexion has been limited to 70 degrees; and the Veteran's spine is not ankylosed since he has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for a 40 percent evaluation have not been met.   

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The August 2011 examiner noted that there was pain, fatigability, lack of endurance, incoordination, and loss of range of motion on flexion from 70 degrees to 60 degrees, extension from 15 degrees to 10 degrees, right lateral flexion from 20 degrees to 15 degrees (no loss of motion was given for left lateral flexion), and right lateral rotation from 35 degrees to 20 degrees (no loss of motion was given for left lateral rotation).  Although the Board notes that the Veteran has experienced loss of range of motion upon repetitive testing, the functional loss is not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.   See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his low back strain.

As to the neurological manifestations, the August 2011 VA examiner noted that the reflexes of the patellar were +2 to +2 from right to left and plantar was +2 to +2 from right to left.  There was no Babinski's, Lasegue's sign was positive on the right, and Waddell's test was negative.  Vibratory sensorium was intact over the balls of the feet, ankles, knees, elbows, and wrists; monofilament sensorium was reduced over the bilateral balls of the feet but in particular over the right lateral lumbar tract all the way to the lateral calf and the lateral thigh.  X-rays showed lumbar radiculopathy involving the right sural and sciatic tracts of the right hip.  There was some muscle weakness on the right but no flexor weakness, which the examiner attributed to the low back pain and injury in service.  He indicated that it was of moderate severity.   

Based on the evidence, the Board finds that an increased evaluation of 20 percent for right lower extremity neurological symptoms is warranted.  The Veteran's right lower extremity symptoms are commensurate with moderate incomplete paralysis but not severe.  Additionally, there is no indication that the left lower extremity is of moderate severity.  In fact his symptoms appear to be primarily in the right side, and therefore the current 10 percent evaluation adequately portrays the neurological symptoms of the left lower extremity.  In granting a higher evaluation for the neurological manifestations of the right lower extremity, the Board observes that under the regulations regarding pyramiding that separate evaluations for  neurological manifestations for diabetes mellitus and low back disability are not warranted, and notes that the RO will address this issue when effectuating this decision.  

In sum, an evaluation in excess of the current 20 percent evaluation for the orthopedic manifestations Veteran's low back strain is not warranted at any time during the applicable period beginning August 15, 2011.  Likewise, an increased evaluation for the current 10 percent disability evaluation for neurological manifestations of the lower left extremity is not warranted.  However, an increased evaluation to 20 percent for neurological manifestations of the lower right extremity is warranted beginning August 15, 2011.  See Fenderson v. West, 12 Vet. App. 119 (1999). 


Other considerations

In reaching the above conclusions with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his spine disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain with radiation; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations and VA clinical visits.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and treatment reports.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range or motion or determining whether symptoms are indicative of neurological impairment and/or sufficient enough to warrant the prescription of bed rest) to evaluate the Veteran's back disability.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his spine disability.  The January 2008 VA examiner noted that the Veteran was unemployable in both a sedentary and physical work environment at that time due to his back pain, and that his PTSD affected his employability as well.  However, the Board notes that despite this finding that the manifestations of the Veteran's spine disability are not in excess of those contemplated by the schedular criteria and there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is in receipt of a total schedular rating for his PTSD.  It follows that the issue of entitlement to TDIU is moot.  In this respect, under 38 C.F.R. § 4.16(a), total disability ratings for compensation may be assigned "where the schedular rating is less than total," when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  
 

ORDER

Prior to August 15, 2011, entitlement to an initial evaluation in excess of 10 percent for low back strain is denied. 

Beginning August 15, 2011, entitlement to an initial evaluation in excess of 20 percent for low back strain is denied. 

Beginning August 15, 2011, entitlement to an evaluation of 20 percent, but not higher, for neurological manifestations of the lower right extremity is allowed, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

In response to the September 2011 rating decision granting special monthly compensation based on being housebound effective August 15, 2011, in its October 2011 informal hearing presentation, the Veteran's representative indicated that the Veteran was disagreeing with the effective date assigned.  

The RO has not provided the veteran with a statement of the case (SOC) in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue an appropriate SOC in the matter of entitlement to an effective date earlier than for the grant of special monthly compensation based on being housebound.  The Veteran must be informed of the requirements to perfect his appeal.  

2.  If the appeal is perfected, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


